Citation Nr: 0017647	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  91-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased schedular rating for residuals of 
a fracture of the left mandible with temporomandibular joint 
pain (TMJP), currently rated 10 percent disabling on a 
schedular basis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1965 to 
October 1969.

This appeal is from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO denied a rating greater than 10 
percent for residuals of a fracture of the left mandible with 
temporomandibular joint pain.  In May 1992, the Board of 
Veterans' Appeals (Board) affirmed the schedular rating of 
the disability.

On appeal, the U.S. Court of Appeals for Veterans Claims 
(Court) (previously the U.S. Court of Veterans Appeals), in 
pertinent part, vacated and remanded the Board's decision 
affirming the schedular rating of residuals of a left 
mandible fracture with TMJP.  The Board remanded the case to 
the RO in March 1997 for additional development, and the case 
is now returned to the Board.


REMAND

The Court vacated the Board's decision because VA had not 
fulfilled its duty to assist the appellant to develop his 
claim by providing an adequate contemporaneous examination 
that informed the Board about certain factors pertinent to 
rating the disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Court found that the information of record was inadequate to 
permit the Board to determine whether pain caused loss of 
masticatory function.  See 38 C.F.R. §§ 4.40, 4.45, 4.150 
(1999).  Lack of the necessary information frustrated the 
Court's judicial review.

In March 1997, the Board remanded this case for a full, 
contemporaneous examination.  Green, 1 Vet. App. at 124.  The 
appellant had a VA examination on January 23, 1998, to 
determine, among other things, the extent of loss of 
masticatory function, including the effect of pain as a 
residual of the mandible fracture on masticatory function.  
The examiner, relying in part on certain x-ray studies, found 
no defect in the mandible or TMJ, and that the appellant's 
pain was unrelated to the fracture sustained in service.  The 
x-ray impression was of a substandard examination, which, 
"depending on clinical context," should be redone.  
Particular views were recommended, as was supplemental 
magnetic resonance imaging (MRI) or computed tomography (CT) 
evaluation.

The Board remanded the case in August 1998 for a medical 
explanation why the substandard x-ray study was sufficient 
and the recommended additional studies need not be done, or, 
alternatively, to do the studies.  The appellant's 
representative asserts that the development undertaken during 
the last remand was not in accordance with the Board's August 
1998 remand.  The representative urges the Board to remand 
the case again.  In part for the reasons cited by the 
representative and in part for other reasons, the Board 
agrees that the RO did not fully execute the August 1998 
remand instructions.

The appellant had another examination of November 1999.  The 
examiner noted a range of motion for the temporomandibular 
articulation.  The x-ray report stated, "The patient was 
unable to open his mouth for the open mouth projection."  
The examiner made no follow-up conclusion about the 
discrepancy between the range of motion found on clinical 
examination and the reported inability to open the mouth for 
an x-ray study.  The examiner stated he was ordering 
tomographic studies, but no CT study report is of record.

As in the Court's decision and in the prior remands, the 
Board again calls to the RO's attention that a recommendation 
by a VA examiner that certain tests or studies are necessary 
to achieve the purpose of an examination triggers VA's duty 
to assist the claimant to develop the evidence in his case by 
performing the recommended tests or studies.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The November 1999 
examination report remains incomplete until the CT studies 
are performed, evaluated by the primary examiner, and the 
examiner's interpretation entered into the report, or until 
the examiner who stated he was ordering the studies provides 
a medical explanation of why such studies were or are 
unnecessary.

Moreover, the August 1998 remand instructed in the 
alternative that the previously recommended CT and MRI 
(magnetic resonance imaging) studies be performed or that the 
examiner provide a medical explanation why they, or either of 
them, was not indicated.  The November 1999 examiner in 
ordering the CT stated that the MRI was not indicated.  
Although it may be obvious to any dental practitioner why the 
MRI was not indicated, it is not obvious to the Board.  Under 
the circumstances and history of the development of this 
case, the examiner needed to articulate the reason why a 
procedure previously recommended is unnecessary.

The November 1999 examiner did not mention the December 1987 
CT report that the RO obtained pursuant to the Board's 
instruction.  The prior remand instructed the examiner to 
note the December 1987 study, which he may have done, but he 
made no comment.  A complete report must comment on the 
significance of the December 1987 CT finding of left TMJ 
widening.

The Court cited the regulations bearing on the effect of pain 
on the function of joints disabled by limitation of motion or 
rated according to limitation of motion criteria, see 
38 C.F.R. §§ 4.40, 4.45 (1999), as is the appellant's 
disability.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).  The apparent discrepancy between the November 1999 
clinical finding of inter-incisal range of motion and the 
November 1999 x-ray examiner's report of inability to open 
the mouth highlights the need for the examining expert's 
opinion on the discrepancy and on the functional effect of 
pain on motion as reported by the appellant.

Finally, it must be clear that the instructions in the 
Board's remands create for the appellant a right to the 
performance by VA of those instructions.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The RO must review the 
examination reports for completeness in terms of the specific 
remand instructions, notwithstanding the persuasiveness of 
the examiner's report or the sufficiency of the examination 
were it not subject to such specific instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the CT 
examination ordered in the November 1999 
clinical examination of the appellant's 
temporomandibular joints or, if the 
report cannot be found or the CT study 
was not performed, ask the examiner who 
indicated that one would be ordered 
whether he determined that one was 
unnecessary, and the medical rationale 
for such a conclusion.  If one is needed 
and has not been done, request that the 
appellant be scheduled for the CT study 
ordered in the November 1999 examination 
report.  Associate any CT study report 
obtained with the claims folder.

2.  Return the claims folder to the 
November 1999 examiner.  Request the 
examiner to supplement his November 1999 
report with comment on the following: (1) 
the November 1999 or subsequently 
performed temporomandibular CT study 
findings; (2) the meaning of the 
discrepancy between the November 1999 
clinical finding of inter-incisal range 
of motion and the November 1999 x-ray 
study report of inability to open mouth 
for x-ray study; (3) the significance of 
the December 1987 CT finding of left TMJ 
widening; (4) why MRI of the TMJ is not 
now indicated; (5) the effect of pain on 
the appellant's masticatory function, 
distinguishing objective evidence of 
authentic pain from subjective complaints 
that do not correlate with objective 
evidence.

3.  Readjudicate the claim for an 
increased schedular rating for residuals 
of a fracture of the left mandible with 
TMJP.  If the claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


